Citation Nr: 1605276	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-09 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  That decision, in relevant part, denied service connection for lumbar spine degenerative disease, a skin condition of the groin, and sleep apnea.  

The Veteran testified at a May 2014 Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In January 2015, the Board remanded the Veteran's claims for further development.

In July 2015, the RO granted service connection for a skin condition of the groin.  As that decision constitutes a full grant of the benefit sought, the issue is no longer on appeal before the Board.

The issue of reopening the Veteran's claim for service connection of alcoholism has been raised by the record in March 2015 and January 2016 statements.  In addition, the Veteran submitted medical records in January 2016 pertaining to treatment for a skin rash and appears to be raising a claim for an increased rating.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for action deemed appropriate in accordance with the revised regulations concerning the filing of claims.  See 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)). 

The issue of entitlement to service connection for a thoracolumbar spine disability addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's sleep apnea is related to service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).   

The Veteran's service treatment records show a complaint of "trouble sleeping" for which he sought out a mental health professional.  A diagnosis of sleep apnea is not present in these records.  The post-service medical records reflect a diagnosis of obstructive sleep apnea.

At his Board hearing, the Veteran testified that he had problems with sleeping in service.  He stated that he would wake up out of breath from nightmares and that he self-medicated with alcohol due to his sleep problems.  The Veteran also testified that his roommates in service noticed his difficulty with snoring and gasping for breath.  He further stated that these symptoms have continued ever since his discharge from service.

The Veteran was afforded a VA examination in March 2015.  The Veteran reported the following symptoms were present in service: interrupted sleep and shortness of breath at night.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's service.  The examiner's rationale was that the Veteran's sleep apnea is related to his weight gain and sleep pattern.  The examiner further indicated that he did not see any connection between those factors and his military service.  The examiner did not address the Veteran's complaints of sleep disturbances in service and also noted that a sleep study the Veteran submitted to VA was not able for review.  

In January 2016, the Veteran submitted a copy of a sleep study performed by a private physician in June 2015.  The Veteran also submitted the first page of an unsigned and undated Sleep Apnea Disability Benefits Questionnaire (DBQ) and a positive nexus opinion from Dr. D.D. of Sleep and Sinus Centers which was dated in October 2015.  The DBQ reflects a medical history of weight gain, snoring, and fatigue during service.  The record also indicates that these symptoms had progressed since service.  The DBQ also reflects a diagnosis of obstructive sleep apnea.  

In the October 2015 opinion, Dr. D.D. indicated that after reviewing the Veteran's medical records, it is more likely than not that the Veteran developed sleep apnea during his time in the military.  A rationale was not provided.

The Board notes that the evidence shows a current diagnosis of sleep apnea.  There also is competent and credible evidence of an event in service, namely the Veteran's snoring, episodes of breathlessness, and fatigue.  On the basis of the service treatment records alone, sleep apnea was not affirmatively shown to be present in service.  However, the Veteran is competent to describe snoring, abnormal breathing, and daytime fatigue had onset in service and his testimony is credible.

The competent and probative medical evidence is in relative equipoise as to whether the current sleep apnea is related to any aspect of the Veteran's active military service, and specifically the symptoms he noticed in service.

The Veteran asserts that his sleep apnea initially manifested during service because of the snoring, shortness of breath, and fatigue he experienced at that time.  He has also reported having experienced similar symptoms since service.  This is evidence in favor of the claim.  

The Board has considered the Veteran's statements regarding causal nexus.  Lay evidence can be competent and sufficient evidence of a diagnosis, or to establish etiology, if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Veteran is competent to report symptoms he observed in service including snoring, unusual breathing, and daytime fatigue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). Moreover, the Board finds his statements are credible.  

This competent and credible lay testimony establishes that the Veteran began experiencing symptomatology during service and such symptomatology was later diagnosed as sleep apnea by Dr. D.D., a medical professional.  Dr. D.D.'s opinion reflects consideration of the Veteran's service and post-service medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Further Dr. D.D.'s opinion is competent medical evidence in favor of the claim, although it is of lessened probative value because it was not supported with rationale.  

The Board has also considered the VA opinion, which indicates that sleep apnea is not related to service.  This opinion is competent evidence against the claim; however it is also of limited probative value because the examiner did not address the Veteran's complaints of sleep disturbances in service and was unable to review the sleep study report the Veteran had submitted to VA.

In short, there is evidence favorable to the claim (e.g. the Veteran's competent and credible lay statements and Dr. D.D.'s medical opinion) and the opposing March 2015 VA medical opinion is of no greater weight.  The Board finds that the evidence, as a whole, supports finding that the initial manifestations and/or symptoms of sleep apnea were present in service.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56(2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)).

The competent evidence regarding causal nexus is in relative equipoise.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that sleep apnea was incurred in service.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.102. 


ORDER

Resolving reasonable doubt in the Veteran's favor, service connection for sleep apnea is granted.



REMAND

Thoracolumbar Spine Disability

Although further delay is regrettable, the Board finds a remand is necessary in light of new medical evidence recently added to the Veteran's claims file.
 
In its January 2015 remand, the Board instructed the RO/Appeals Management Center (AMC) to obtain private treatment records from various health care providers and to schedule the Veteran for a VA examination.

In a February 2015 letter, the RO asked the Veteran to provide authorizations so VA could obtain records from the three health care providers identified in the Board's January 2015 remand, and from any other private health care providers who have rendered treatment relative to the Veteran's claimed disorder.

In June 2015, the Veteran provided authorizations for VA to obtain treatment records from seven health care providers.   

The AMC issued a Supplemental Statement of the Case in July 2015.  Later in July 2015, VA received medical records from of the several private providers.  

The newly received evidence is pertinent to the claim as it shows the Veteran has received a significant amount of treatment for his disability and because it helps to identify the specific area and nature of the Veteran's disability.  The RO received this evidence prior to transfer of the Veteran's claim to the Board in December 2015 and without a waiver of initial consideration of the evidence by the RO.  Therefore, a remand is necessary for the RO to consider this new evidence in the first instance and to furnish a supplemental statement of the case following such consideration.  38 C.F.R. § 19.31(b)(1) (2015).  Moreover, the Board finds a remand is necessary to obtain medical opinions in light of the new evidence.  

In the January 2015 Remand, the Board noted that the Veteran's private treatment records associated with the claims file suggest that he had some spine symptomatology prior to his 1985 post-service motor vehicle accident.
 
The Veteran was afforded a VA examination in March 2015.  No imaging studies were performed as part of the examination.  The examiner found that the Veteran's back examination was normal.  The Board finds the March 2015 examination inadequate to the extent that the examiner did not conduct imaging studies or discuss prior studies that show varying diagnoses of degenerative lumbar disease.  

For example, February 2007 lumbosacral spine x-rays performed by VA show, in part, moderate degenerative lumbar spondylosis, with mared facet joint hypertrophic changes from L2 to S1.  More recently, in an October 2013 private treatment record by K.S., M.D. of P.O.C., Dr. K.S. states, after reviewing the Veteran's history, examination, and imaging, that the Veteran has "significant cervical and lumbar spondylosis, facet arthropathy with positive facet loading on examination.  

A December 2013 computed-tomography (CT) scan included in the P.O.C. records shows osteophyte formation at multiple levels in the upper lumbar spine.  Mild spinal stenosis was seen at L1 through L5.  Broad-based disc bulge was seen at L3-L4 and L4-L5.  A May 2014 CT scan shows degenerative changes identified of foraminal stenosis at C7-T1, T1-T2, T10-T11, and T11-T12.  Further, in September 2014, Dr. K.S stated that the Veteran has diffuse degenerative changes throughout the thoracic and lumbosacral spine.  Dr. K.S also reported a lumbar CT scan as showing diffuse spondylosis, facet arthropathy, and disc bulges at L1-S1.

Based on the foregoing, which is not a complete account of the Veteran's treatment for his spine, the Board finds that the Veteran has been diagnosed with a current thoracolumbar spine disability.  Thus, a remand is necessary for the VA examiner to review newly acquired private treatment records, and to render a medical opinion in light of the Board's finding.

Finally, since the claim is being remanded for other matters, any relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  After the foregoing development has been completed, return the Veteran's claims file to the VA examiner who drafted the March 2015 report, if available, to obtain an opinion regarding the etiology of the Veteran's thoracolumbar spine disability.  If the examiner who drafted the report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner.  The examiner shall indicate in the report that the claims file was reviewed.

Although the examiner found in March 2015 that the Veteran's thoracolumbar examination was normal, the examiner is informed that the Board finds that the Veteran has been diagnosed with a current thoracolumbar spine disability.

After a thorough record review, the examiner is asked to opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed thoracolumbar spine disability was incurred in service or within one year of discharge from service, was caused by his service, or is otherwise etiologically related to his service, including as due to a fall in March 1969 during service, given the nature, complexity, and natural trajectory of the disability and when it was diagnosed.  

In rendering this opinion, the examiner is to review the newly acquired private treatment records.  In addition, the examiner is to discuss private treatment records that suggest the Veteran had spine symptomatology prior to his 1985 post-service motor vehicle accident.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

3.  Readjudicate the claim after the development requested above has been completed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


